Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/17/20, is a CON of 16788831, filed on 2/12/20. 16788831 is a CON of 16360995, filed on 3/21/19. 16360995 claims priority to prov. appl. 62647303, filed on 3/23/18.

Status of Claims
Claims 1-21 are currently pending.
Claims 1-21 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi et. al., US 20170189352 (publ. 7/6/2017, filed on 3/10/2017, cited in an IDS), in view Tidmarsh, US 20160074465 A1 (publ 3/17/2016), and further in view of Taneja, USP 10004700 B1 (patented 6/26/2018, filed on 5/16/2017, cited in the IDS), and Devouassoux et. al., US 20170088333 (publ. 3/30/2017, cited in the IDS).
The claims are drawn to a method of administering epinephrine and a method of increasing blood pressure in a patient, comprising: providing a container comprising sterile epinephrine composition that is storage stable and contains epinephrine at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer; wherein the epinephrine composition has a storage stability such that after storage of at least one month, the epinephrine composition comprises total impurities of equal or less than 0.7% 
Sanghvi teaches pharmaceutical epinephrine compositions, and methods of administering such compositions, wherein the composition can further comprise a pH agent, an antioxidant, a transition metal complexing agent, a tonicity regulator, a preservative, and/or a solvent (Abstract; para [0002], [0009], [0026-0027]). Epinephrine is taught as 4-[(1R)-1-hydroxy-2-(methylamino)ethyl]-1,2-benzenediol, and thus is the R-isomer or L-epinephrine (para [0003], [0006]). L-epinephrine is known for the therapeutic effects while the D-isomer has insignificant therapeutic activity (para [0006]). Sanghvi teaches the compositions to be suitable for injection or infusion (para [0008], [0025]). Epinephrine is used medicinally to stimulate the heart and to raise dropping blood pressure during shock (para [0003]).  Epinephrine is taught to be sensitive to oxygen degradation, potentially forming epinephrine sulfonic acid and D-epinephrine (e.g., S-epinephrine) as degradants (para [0006], [0094]). Sanghvi teaches epinephrine can be in the form of a pharmaceutical salt (para [0028]), and the concentration of epinephrine is taught to range from about 0.01-2 mg/mL, which overlaps with the claimed concentration of equal to or less than 0.07 mg/mL (para [0029]). The pH of the composition is taught to range from about 2.5-5, more preferably from about 3.0-4.5 (para [0138]). Sanghvi teaches one embodiment wherein the transition metal complexing agent is a chelator, with EDTA and EGTA taught as chelators (para [0060], [0065]). A pH agent is taught to comprise a buffer system, with acetic acid, citric acid, phosphate, phosphoric acid, and/or tartaric acid taught as such agents (para [0034], [0069]). Tonicity regulators are taught to include glycerin, mannitol, and/or NaCl (para [0071]). Sanghvi teaches an example formulation comprising disodium EDTA as a chelator at a 

Sanghvi doesn’t teach a flexible infusion bag container as recited by instant claim 2, an autoclaved composition as recited by instant claim 3, an overwrap as recited by instant claim 7, or an oxygen scavenger or absorber as recited by instant claim 8. Sanghvi doesn’t teach administering the composition at a dosage rate of 0.05-2.0 mcg/kg/min as recited by instant claim 5. 

It would have been prima facie obvious to have treated hypotension in a patient, including acute, life-threatening hypotension comprising administering the epinephrine composition recited in the instant claims via injection, at a rate less than 0.1 µg/kg/min, in view of Sanghvi and Tidmarsh. The teachings of Sanghvi are as discussed previously, while Tidmarsh teaches treating life-threatening hypotension in a patient is treated by administering epinephrine at a rate less than 0.1 µg/kg/min. As such, it would have been prima facie obvious to one of ordinary skill in the art to have administered the epinephrine composition recited by the instant claims, to a patient in need of treatment for hypotension, at a rate less than 0.1 µg/kg/min, which overlaps with the range recited by instant claim 5. 
Neither Sanghvi nor Tidmarsh  teach a flexible infusion bag container as recited by instant claim 2, autoclaving the composition as recited by instant claim 3, or an overwrap as recited by instant claim 7, or an oxygen scavenger or absorber as recited by instant claim 8.
Taneja teaches pharmaceutical formulations of L-epinephrine, suitable for autoinjection (Abstract; col. 1, lines 5-11). Taneja teaches as part of the processing/preparation/packaging of the epinephrine formulation, the solution is added to sterilized containers, which are then sterilized by autoclaving or steam which doesn’t degrade epinephrine (col. 3, line 19-col. 4, line 10). 

Taneja doesn’t teach a flexible infusion bag container as recited by instant claim 2, an overwrap as recited by instant claim 7, or an oxygen scavenger or absorber as recited by instant claim 8. 
Devouassoux teaches pharmaceutical packaging systems to prevent oxidative degradation of oxygen sensitive drugs, comprising a primary packaging container with an oxygen permeable compound, and a secondary container with very low permeability to oxygen (Abstract; para [0003]). The container is further taught to comprise an oxygen absorber which removes the oxygen present up to 100% per month (para [0003]). The primary packaging container is taught to include a syringe, vial, or other drug storage container such as a flexible IV bag or pouch (para [0004], [0039], [0042]). The secondary packaging container is comprised of high density polyethylene, ethylene/vinyl alcohol copolymer, polypropylene, polyethylene terephthalate, polyamide, and/or metalized film (para [0005]). Metal foil is taught to provide 
It would have been prima facie obvious to have packaged the L-epinephrine composition taught by Sanghvi comprising adding the composition to a container such as a flexible IV bag or pouch, further contained within a metallized over container such as a metal film, in view of Devouassoux. Sanghvi and Taneja teach as discussed previously, while Devouassoux further teaches a packaging system wherein an oxygen sensitive drug such as epinephrine is contained within a primary packaging container including a flexible IV bag or pouch, and further contained within a secondary container of very low oxygen permeability, including a metal film, and that the packaging system removes the oxygen present up to 100% per month. Devouassoux further teaches the packaging system allows for sterilization processes (para [0045]). As such, it would have been prima facie obvious to one of ordinary skill in the art to have packaged the L-epinephrine composition taught by Sanghvi comprising adding the composition to a container such as a flexible IV bag or pouch, further contained within a metallized over container such as a metal film, with a reasonable expectation that degradation due to oxygen would have been further inhibited. As Devouassoux teaches the packaging system removes oxygen present up to 100% per month, it would have been prima facie obvious that the oxygen content in the epinephrine composition would have been removed, thereby meeting the limitation of having dissolved O2 of equal to or 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10653646 in view of Sanghvi, US 20170189352. The instant claims are drawn to a method of administering epinephrine and a method of increasing blood pressure in a patient, comprising: providing a container comprising 2 equal to or less than 1.5 ppm; and claim 19 recites the composition, after autoclaving, to have impurities of equal to or less than 0.2%, and equal to or less than 1.5% S-epinephrine. Claim 20 of US ‘646 recites the composition to be packaged in a polymer container selected from a flexible IV bag or BFS container having a volume between 100-1000 mL, with a metallized over container. The composition claimed in US ‘646 therefore is comprised of the same components, and has similar characteristics to the epinephrine composition administered in the instantly claimed processes; while the composition claimed in US ‘646 is anti-oxidant free, the composition administered in the instantly claimed methods . 
The instant claims and the composition claimed in US ‘646 are not patentably distinct, because the instantly claimed processes require administration of a composition that has the same components as the composition claimed in US ‘646, as well as similar characteristics. 
It is noted that a restriction between the composition and method of using the composition was not made during prosecution of US ‘646 nor the instant application.


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16788831. The instant claims are drawn to a method of administering epinephrine and a method of increasing blood pressure in a patient, comprising: providing a container comprising sterile epinephrine composition that is storage stable and contains epinephrine at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer; wherein the epinephrine composition has a storage stability such that after storage of at least one month, the epinephrine composition comprises total impurities of equal or less than 0.7% and equal or less than 2% S-isomer content; and administering the epinephrine composition via injection and without prior dilution from the container to a patient in need thereof. The copending claims are 
It is noted that a restriction between a method of making and a method of using the composition was not made during prosecution of ‘831 nor the instant application.


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16821785 in view of Sanghvi, US 20170189352. The instant claims are drawn to a method of administering epinephrine and a 2 concentration equal to or less than 1.5 ppm. The composition claimed and prepared by the process claimed in ‘785 therefore is comprised of similar components, and has similar characteristics to the epinephrine composition administered by the instantly claimed methods. While the claims of ‘785 don’t explicitly recite EDTA, EGTA, or diethylenetriaminepentaacetic acid as the metal ion chelators; and a tonicity agent selected from NaCl, glycerol, thioglycerol, mannitol, lactose, and dextrose as recited by the instant claims, it would have been prima facie obvious to have incorporated these components in view 
It is noted that a restriction between a composition and a method of using the composition was not made during prosecution of ‘785 nor the instant application.


Information Disclosure Statements
The IDS filed on 4/7/20 and 2/11/21 have been considered. 


Conclusion
Claims 1-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH PIHONAK/Primary Examiner, Art Unit 1627